Citation Nr: 0209310	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-12 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a right ankle disability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
At-Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in August 2000, 
but was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate review.  

The issue of entitlement to a total rating based on 
unemployability due to service connected disabilities was 
included among the issues before the Board in August 2000.  
Following the remand, a December 2001 rating decision awarded 
a total rating.  This is considered a complete grant of the 
benefits sought on appeal, and this claim is no longer before 
the Board.  The December 2001 rating decision also increased 
the evaluation for the veteran's PTSD from 50 percent to 70 
percent.  However, as the veteran has not expressed 
satisfaction with the 70 percent evaluation, this issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of symptomatology which 
results in total occupational and social impairment.  

2.  The veteran's right leg has nonunion of the tibial 
fracture, and use of an ankle brace has been recommended; 
there are five degrees of extension, and pain begins at 20 
degrees of flexion.

3.  The veteran has marked limitation of motion of the right 
ankle, without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2001).  

2.  The criteria for a 40 percent evaluation for a right knee 
disability have been met; the criteria for entitlement to an 
evaluation in excess of 40 percent for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 
5260, 5261, 5262 (2001).  

3.  The criteria for entitlement for an initial evaluation in 
excess of 20 percent for a right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5270, 5271 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations awarded to his 
service connected PTSD, right knee disability, and right 
ankle disability are insufficient to reflect their current 
level of severity.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim, and is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decisions on appeal, and he has been provided 
with Statements of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claims, the rating code governing the evaluation of his 
disabilities, and an explanation of the reasons and bases for 
the denial of his claims, which also indicated what evidence 
was needed to prevail.  In addition, the VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him psychiatric and orthopedic examinations in 
conjunction with his claim.  The Board must conclude that the 
duties to notify and assist have been completed.  Therefore, 
the Board finds that a remand would serve no useful purpose 
for this issue.  See Soyini v. Derwinski 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In regards to the claims for increased evaluations for PTSD 
and a right ankle disability, the Board notes that each of 
these claims involves dissatisfaction with the an initial 
award of service connection.  The Board notes that these 
issues involve the veteran's dissatisfaction with the initial 
rating for his disabilities assigned following the grant of 
service connection.  The Court has found that there is a 
distinction between a veteran's disagreement with the initial 
rating assigned following a grant of service connection, and 
the claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

PTSD

The record indicates that entitlement to service connection 
for PTSD was established in a September 1998 rating decision.  
An initial evaluation of 50 percent was assigned for this 
disability, effective from February 1998.  This evaluation 
was increased to 70 percent in a December 2001 rating 
decision, which was also effective from February 1998.  

According to the rating schedule, PTSD is evaluated under the 
General Rating Formula for Mental Disorders.  Under this 
formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes a February 1998 VA multidisciplinary 
treatment plan.  The veteran was noted to have experienced 
combat in Vietnam, and to have sustained wounds.  He had 
recurrent intrusive thoughts, recurrent distressing 
nightmares, avoidance of other Vietnam veterans and 
Vietnamese people, estrangement from his family with 
restricted range of effect and foreshortened future, sleep 
problems, anger control problems, hypervigilance, exaggerated 
startle response, and increased anxiety.  The veteran also 
experienced depression with suicidal ideation, but without 
making plans.  On examination, the veteran was casually 
dressed with good grooming.  He was moderately depressed, and 
occasionally became tearful.  His thought processes were 
mildly overproductive with some push of speech.  He denied 
hallucinations and his judgment appeared intact, but his 
insight was decreased.  The diagnoses included chronic PTSD, 
alcohol abuse/dependence, and depression.  The veteran's 
score on the Global Assessment of Functioning (GAF) scale was 
48.  He was competent, and not suicidal or assaultive.  

April 1998 VA treatment records describe the veteran as very 
depressed, and he was started on medication.  Additional VA 
treatment records indicate that the veteran continued to be 
seen on a regular basis.  

The veteran underwent an additional VA examination in August 
1998.  The veteran did not have avoidance of thoughts, 
feelings, and exposures, and he did not have flashbacks.  He 
stated that he did not have many friends.  The remainder of 
his reported symptoms were as in February 1998.  On 
examination, the veteran's rate of speech was mildly speeded 
up.  He was somewhat disheveled in dress and grooming.  His 
mood did not suggest depression, although it did suggest a 
level of activation, restlessness, and energy.  There was no 
evidence of psychotic thinking.  Memory was good, insight was 
limited, and judgment was intact.  The diagnoses included 
PTSD, and the GAF was 55. 

The veteran's claims folder was reviewed in conjunction with 
a May 1999 VA examination.  He was noted to have been seen 
regularly by the VA since his 1998 evaluation, at two month 
intervals.  The veteran had not been employed over the last 
year, and lived alone.  His symptoms were as previously 
reported.  The mental status examination found the veteran to 
be fairly well groomed.  His affect was irritable and mildly 
hypomanic.  His thought production was rapid and difficult to 
interrupt.  His thought content centered around all 
Vietnamese, which had a delusional quality.  He also 
experienced paranoid ideas when near a group of Vietnamese 
people.  His cognition, memory, attention and concentration 
were intact, and his insight was fair apart from his fixed 
delusions.  The diagnoses included chronic PTSD and alcohol 
abuse, and his GAF was 45.  

At an October 1999 VA examination, the veteran reported 
flashbacks of Vietnam whenever exposed to loud noises, diesel 
fuel, or Vietnamese people.  On mental status examination, 
the veteran's affect and mood were quite constricted, with 
emotional guarding and anxiety.  There was no evidence of 
abnormal thought process, and he denied hallucinations and 
delusions.  The veteran also denied homicidal and suicidal 
ideation.  He was oriented, but his memory was poor.  His 
attention, concentration, insight, and judgment were intact.  
The veteran denied panic attacks and abnormal impulse 
control.  He did admit to sleep impairment and depression.  
The diagnoses included PTSD, chronic, mild to moderate.  His 
current GAF was 65, which was also his highest score for the 
past year. 

VA treatment records from November 1999 show that the veteran 
was angry at his treating psychiatrist.  He was moderately 
agitated, and kept looking out the door to see who was 
listening.  His mood was belligerent, irritable, anxious and 
paranoid.  His insight was significantly decreased, and his 
judgment appeared impaired.  The impression was PTSD, chronic 
with exacerbation, and depression not otherwise specified 
with exacerbation.  

The veteran was examined again by the VA in March 2000.  He 
complained of problems with anger.  Otherwise, his complaints 
were as previously reported.  On mental status examination, 
the veteran had very poor eye contact.  His affect was on the 
edge, but warmed up slowly.  He admitted to flashbacks and 
nightmares.  There were some difficulties in initiating 
activities, and he had passive death wishes only.  The 
diagnoses were PTSD with depression, and his GAF was 45.  

VA treatment records dated from June 2000 to September 2000 
show that his complaints and symptoms remained as before.  
His GAF remained 45.  

The veteran was seen for his regular appointment in March 
2001.  He was oriented.  His attitude started out defensive, 
but turned into being cooperative and honest.  His speech was 
normal.  The veteran denied delusions and hallucinations, but 
admitted to some paranoia.  He reported some suicidal 
thoughts.  His judgment was fair, and his insight poor.  His 
mood was depressed, anxious and irritable.  His affect 
started out as flat, but became more alert.  The diagnoses 
included PTSD, chronic with depressed mood.  His GAF was 42.  

The veteran appeared at a scheduled VA fee basis examination 
in April 2001, but refused to cooperate or be examined.  The 
examiner stated that he did not attribute this behavior to 
the veteran's PTSD, but rather to his own personal choice. 

The Board finds that entitlement to a 100 percent evaluation 
for PTSD is warranted.  The evidence demonstrates that the 
veteran has some paranoid thinking, as well as delusions 
concerning people of Vietnamese origin.  He refused to 
cooperate with the examiner at the last VA examination.  The 
veteran has not been employed for many years, and the 
evidence suggests that he remains incapable of employment.  
The Board notes that the GAF scores assigned to the veteran 
have consistently been in the 42 to 48 range, with occasional 
improvements to 55 and 65.  The most recent score was 42.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 41 to 50 represents serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
(Ibid.).  The Board finds that in this case, the veteran's 
symptomatology is productive of total occupational and social 
impairment, which merits a 100 percent evaluation.  This 
represents a complete grant of all benefits sought on appeal 
of this issue. 



Right Knee and Right Ankle

The record shows that entitlement to service connection for 
the healed fractures of the right distal tibia and right 
proximal fibula was established in a March 1971 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  A June 1998 rating decision shows that following 
a refracture and surgery in January 1998, a 100 percent 
evaluation was assigned for this disability.  After the end 
of the veteran's convalescence, the diagnosis was changed to 
healed fracture of the right distal tibia and proximal 
fibula, refracture of the distal tibia and distal fibula, 
with loss of motion of the right knee.  A 30 percent 
evaluation was assigned to this disability after the end of 
the 100 percent evaluation for convalescence, effective from 
July 1998.  In addition, service connection for loss of 
motion of the right ankle was established secondary to the 
fracture of the right leg, and a 20 percent evaluation was 
assigned for this disability from July 1998.  

The veteran's healed fracture of the right distal tibia and 
proximal fibula, refracture of the distal tibia and distal 
fibula, with loss of motion of the right knee, (hereinafter 
right leg disability) is evaluated under the rating codes for 
limitation of flexion and extension of the leg.  

Flexion of the knee that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Another rating code for consideration is the code for 
impairment of the tibia and fibula.  Nonunion of the tibia 
and fibula with loose motion, requiring a brace is evaluated 
as 40 percent disabling.  Malunion with marked knee or ankle 
disability is evaluated as 30 percent disabling.  Malunion 
with moderate knee or ankle disability is evaluated as 20 
percent disabling.  Malunion with slight knee or ankle 
disability is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5262.

The veteran's right ankle disability is evaluated under the 
rating code for limited motion of the ankle.  Marked 
limitation of motion of the ankle is evaluated as 20 percent 
disabling.  Moderate limitation of motion is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

There are other factors which must be considered in addition 
to those contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes the findings of a VA 
orthopedic examination conducted in May 1999.  The history of 
his injury in service was noted.  The veteran was also noted 
to have fallen off a ladder in April 1997 and sustained a 
recurrent fracture of the tibia and distal fibula.  He 
underwent closed reduction and intramedullary rodding by a 
private physician.  Currently, the veteran had continued pain 
at the fracture site in the tibia.  He also had a significant 
amount of pain in the lateral aspect of the ankle and fibula.  
There was significantly decreased range of motion of the 
ankle joint, and pain with standing on his right foot.  The 
veteran had also developed feelings of pain in his right 
knee, particularly a feeling of prominent rod with extremes 
of flexion.  On examination, the right knee had range of 
motion from zero to 130 degrees.  The right knee had no 
tenderness to palpation about the medial patellar facets, nor 
was there tenderness with patellar compression test.  There 
was no appreciable effusion.  The veteran had a prominence 
present at the anterior aspect of the tibial plateau, 
particularly when the knee was extremely flexed.  This was 
either the rod, or the scar tissue above the rod.  There was 
a significant callous formation at the sight of the tibial 
fracture, which was tender to palpation.  The sight was quite 
painful to stress testing, which indicated a nonunion.  On 
range of motion of the right ankle, the veteran was just 
barely able to reach neutral with dorsiflexion, and had 50 
degrees of plantar flexion.  There was no tenderness to the 
medial lateral ankle ligament.  X-ray studies were noted, and 
degenerative changes were not identified.  The assessment was 
persistent nonunion of the right distal tibia, status post IM 
rodding and dynamization, atrophic nonunion of the right 
distal fibula with marked shortening of the fibula.  
Additional surgery was recommended.  

The veteran underwent a general medical examination in 
December 1999.  On examination, the veteran's right leg 
measured one and a half inches shorter than his left leg.  
The right ankle had dorsiflexion to 12 degrees, and plantar 
flexion to 45 degrees.  Range of motion of the right knee was 
zero to 120 degrees.  A large callus was noted at the distal 
third of the right tibia.  

Physical therapy notes dated from February 2000 to April 2000 
show that an ankle brace was recommended due to pain.  
February 2000 records show that the veteran complained of 
pain at the sight of the fracture of the right lower leg.  On 
test of strength in April 2000, the veteran was unable to 
perform a single toe raise on the right, but could walk on 
his toe and heel. His pain level ranged from 5/10 at worse, 
to 3/10 on average.  Additional April 2000 records show that 
the veteran used a cane, but that he was able to ambulate 
without it.  The veteran had equal step length, with no 
abnormalities of his gait.  

At a VA orthopedic examination in May 2001, the veteran 
complained of right lower extremity pain in all joints below 
the knee including the tibial shaft.  On examination, there 
was a very palpable callus that was very tender to the touch 
at the junction of the middle distal third of the tibial 
shaft.  He had a slight amount of varus angular deformity 
clinically, but it did not measure more than seven degrees.  
There was no gross motion of the fracture site.  The range of 
motion of the right ankle was dorsiflexion to neutral, and 
plantar flexion to 45 degrees.  This also caused him some 
discomfort.  The assessment was a history of open fracture of 
the right tibial shaft, now with a nonunion.  There was also 
pain and stiffness of the right ankle, but no instability.  
In summary, the examiner stated that the veteran's 
disabilities were mostly due to his nonunion of his right 
tibial shaft fracture.  The veteran definitely had pain with 
motion and use of the lower right extremity, along with easy 
fatigability and weakened movement at the ankle and at the 
calf.  A review of old X-ray studies showed a hypertrophic 
nonunion of the tibial shaft.  No recent X-ray studies were 
available.  

The veteran's most recent VA orthopedic examination was 
conducted in November 2001.  He was noted to have right lower 
leg deformities, and screws were palpable over the lateral 
aspect of the right ankle.  He complained of pain in both 
lower extremities.  The veteran reported that his right knee 
would give way.  He had difficulty walking, and his leg would 
frequently cramp.  Flare-ups occurred with weather changes, 
driving, and activity.  The range of motion of the right leg 
was from five degrees to 85 degrees.  He was unable to 
dorsiflex the right ankle at all, and could plantar flex from 
zero degrees to 20 degrees, with pain.  Mild deformity was 
noted above the right ankle, and three screws were palpable.  
The diagnoses included status post right leg tibia and fibula 
fracture, status post open reduction and internal fixation, 
episodes of musculoligamentous strain in the right knee and 
both ankles, and deformities of the right lower leg and 
ankle.  The examiner noted that the veteran had a difficult 
time performing the range of motion exercises of the right 
knee and ankle.  He was not able to completely extend the 
right knee, and was only able to flex repeatedly from 20 
degrees to 75 degrees.  Pain began at the 20 degree mark and 
continued on.  The veteran exhibited moderate fatigue, 
moderate pain, and moderate weakness in the right knee with 
repeated range of motion.  A review of the claims folder 
revealed that the veteran had a nonunion of the right tibia 
shaft.  

The Board finds that a 40 percent evaluation is merited for 
the veteran's right knee disability under the rating code for 
impairment of the tibia and fibula.  The May 1999 VA 
examination found that the veteran has nonunion of the tibia, 
with a callous formation.  This has been confirmed by 
subsequent examination.  Furthermore, February 2000 physical 
therapy notes show that an ankle brace was recommended.  The 
Board finds that this symptomatology more nearly resembles 
that required for the 40 percent evaluation.  This is the 
highest evaluation available under this rating code.  
38 C.F.R. § 4.71a, Code 5262.  

The Board has considered entitlement to an evaluation in 
excess of 40 percent under the rating codes for limitation of 
motion of the leg, but the evidence does not demonstrate that 
such an evaluation is merited.  The most recent examination 
conducted in November 2001 is also the one that exhibited the 
greatest reduction in the range of motion.  At this 
examination, the veteran's extension was limited to five 
degrees, and flexion was to 85 degrees.  The examiner also 
noted that the veteran had weakness, fatigability, and pain 
of the right leg, and that his pain began at 20 degrees of 
flexion.  However, even if the Board were to consider the 
veteran's full range of motion to be where his pain begins, 
this would still be insufficient to warrant an evaluation in 
excess of 40 percent.  Therefore, an evaluation in excess of 
40 percent is not warranted under these rating codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261.  

The Board is also unable to find that an evaluation in excess 
of 20 percent is merited for the veteran's right ankle 
disability.  He is already in receipt of the highest 
evaluation available for limitation of motion of the ankle.  
See 38 C.F.R. § 4.71a, Code 5271.  The provisions of the 
rating code for ankylosis of the ankle have been considered, 
but the evidence does not show that the veteran has either 
ankylosis, or limitation of motion that would equate to that 
required for a 30 percent evaluation under this rating code.  
38 C.F.R. § 4.71a, Code 5270.  Therefore, an increased rating 
is not warranted.  

The Board has considered entitlement to an increased 
evaluation on an extraschedular basis for the right ankle 
disability, but application of extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b).  There is 
no objective evidence that the veteran's right ankle 
disability alone presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  At this juncture, the Board notes that the 
veteran is already in receipt of a total disability 
evaluation due to unemployability, in large part due to his 
disabilities of the right lower extremity.  Hence, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial evaluation of 100 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a 40 percent evaluation for a right knee 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for a right ankle disability is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

